Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device holder comprising a hand grip holder for the smartphone must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claim 20  
Although the specification generally states that the device holder comprises a hand grip holder and the closed-ended slot is configured to receive the stem portion of the hand grip holder, there is no disclosure as to what this hand grip holder is, what this phrase means, encompasses, or is limited to, or what structure of the invention it represents. As such, this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The scope of the phrases “configured to be attached to a first end of a lanyard” and “configured to be attached to a second end of the lanyard” are unclear, noting that it is unclear whether these phrases should be narrowly construed to require some sort of connection structure on the leg portion, less narrowly construed to encompass connection structures on other parts which connect to leg portion (e.g. encompassing indirect attachment), broadly construed to encompass any leg portion structure to which opposing ends of a lanyard could be attached e.g. via adhesive or the like (it is noted that this encompasses almost any conceivable structure of appropriate size). It is noted that the phrases are clearly functional and the lanyard is clearly only functionally recited, it is simply unclear exactly how broadly the phrases should be interpreted. 
	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 1 and 11  
	It is unclear whether the phrase “collectively defining” should require that each of the parts define a portion of the slot, or if it should be considered to encompass structures in which only one or two of these parts includes such a slot.
	For the purposes of Examination on the merits, Examiner takes the broadest reasonable interpretation of the phrase to be that each of the listed parts defines at least a portion of the slot.
With Respect to Claim 10  

	The remainder of this office action is based on the invention as best understood by Examiner. 
With Respect to Claims 2-10 and 12-20  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #6,932,309 to Corey (Corey). Corey discloses:
With Respect to Claim 1  


With Respect to Claim 2  
The lanyard attachment device according to claim 1, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (26a) configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard.  
With Respect to Claim 3  
The lanyard attachment device according to claim 2, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (26b) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 9  
The lanyard attachment device according to claim 1, wherein the first leg portion, the second leg portion, and the base portion collectively form a Y-shaped body configuration (it is Y-shaped to the extent claimed, noting also/alternately that the right and left extending portions of 12 such as 34a/b and the area between 32a/b and 36a/b may not be considered to be part of the base portion).  
With Respect to Claim 10  
The lanyard attachment device according to claim 1, further comprising a protruding finger tab portion (38) at a bottom end of the base portion so as to facilitate a grasping of the lanyard attachment device by a user when a handheld device is being removed from the lanyard attachment device (inasmuch as it is capable of this use).  
With Respect to Claim 11  
A lanyard system, comprising: a lanyard (40) having a first end and a second end; and a lanyard attachment device that includes: a first leg portion (16a), the first leg portion configured to be attached to the first end of the lanyard; a second leg portion (16b), the second leg portion configured to be attached to the second end of the lanyard; and a base portion (portion of 12 below and including/forming the bottom portion of 20) connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base portion collectively defining a closed-ended slot (14, 20) for receiving a stem portion of a device holder.  
With Respect to Claim 12  
The lanyard system according to claim 11, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (26a) configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard.  
With Respect to Claim 13  
The lanyard system according to claim 12, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (26b) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 17  
The lanyard system according to claim 11, wherein the first leg portion, the second leg portion, and the base portion of the lanyard attachment device collectively form a Y-shaped body configuration (it is Y-shaped to the extent claimed, noting also/alternately that the right and left extending portions of 12 such as 34a/b and the area between 32a/b and 36a/b may not be considered to be part of the base portion).  
With Respect to Claim 18  
The lanyard system according to claim 11, wherein the lanyard attachment device further comprises a protruding finger tab portion (38) at a bottom end of the base portion so as to facilitate a grasping of the lanyard attachment device by a user when a handheld device is being removed from the lanyard attachment device (inasmuch as it is capable of this use).  
With Respect to Claim 19  
The lanyard system according to claim 11, wherein the lanyard attachment device is configured to couple a smartphone to the lanyard (it is capable of this use, see also P).  
With Respect to Claim 20  
The lanyard system according to claim 19, wherein the device holder comprises a hand grip holder (B, FIG. 5 or alternately H, FIG. 4) for the smartphone, and wherein the closed-ended slot of the base portion of the lanyard attachment device is configured to receive the stem portion of the hand grip holder (FIG. 4 or 5).
Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #8,356,736 to Musgrave (Musgrave). Musgrave discloses:
With Respect to Claim 1  
A lanyard attachment device, comprising: a first leg portion (44L in combination with the corresponding upper side of 40/42), the first leg portion configured to be attached to a first end of a lanyard (inasmuch as it is capable of this use, e.g. via a ring, snaphook, or similar structure on the lanyard); a second leg portion (44R in combination with the corresponding upper side of 40/42), the second leg portion configured to be attached to a second end of the lanyard (inasmuch as it is capable of this use, e.g. via a ring, snaphook, or similar structure on the lanyard); and a base portion (bottom portion of 42) connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base portion collectively defining a closed-ended slot for receiving a stem portion of a device holder (capable of this use, see also FIG. 7 and disclosure demonstrating that this is the intended use).  
With Respect to Claim 2  
The lanyard attachment device according to claim 1, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (see e.g. FIGS. 1, 18-20 and 24 
With Respect to Claim 3  
The lanyard attachment device according to claim 2, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (see e.g. FIGS. 1, 18-20 and 24 showing such an aperture) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard (inasmuch as it is capable of this use).  
With Respect to Claim 9  
The lanyard attachment device according to claim 1, wherein the first leg portion, the second leg portion, and the base portion collectively form a Y-shaped body configuration (see e.g. FIG. 8 or 19, it is Examiner’s position that it is Y-shaped as it is substantially symmetrical with a lower extending portion and a pair of upwardly extending portions outwardly angled from each other, and so the shape is a Y-shape to the extent claimed).  
Claims 1-3, 6-8, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #4,676,420 to Sharp (Sharp). Sharp discloses:
With Respect to Claim 1  
A lanyard attachment device, comprising: a first leg portion (50 and left portion of 8; alternately upper portion of 50 and upper left portion of 8), the first leg portion configured to be attached to a first end of a lanyard (e.g. 62 or 68); a second leg portion (52 and right portion of 8; alternately upper portion of 52 and upper right portion of 8), the second leg portion 
With Respect to Claim 2  
The lanyard attachment device according to claim 1, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (54) configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard (inasmuch as it is capable of this use, see also FIG. 1 demonstrating this use).  
With Respect to Claim 3  
The lanyard attachment device according to claim 2, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (54) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard (inasmuch as it is capable of this use, see also FIG. 1 demonstrating this use).  
With Respect to Claim 6  
The lanyard attachment device according to claim 1, further comprising a recess (noting recess formed by the rearwardly extending portion of 8, see e.g. FIG. 4; alternately only the bottom portion 36 of this recess) configured to accommodate a recessed mounting of a disk portion of the device holder (FIG. 4).  
With Respect to Claim 7  

With Respect to Claim 8  
The lanyard attachment device according to claim 6, wherein the recess (36) is circular in shape (noting circular shape of the bottom portion).  
With Respect to Claim 11  
A lanyard system, comprising: a lanyard (62) having a first end and a second end; and a lanyard attachment device that includes: a first leg portion (50 and left portion of 8; alternately upper portion of 50 and upper left portion of 8), the first leg portion configured to be attached to the first end of the lanyard; a second leg portion (52 and right portion of 8; alternately upper portion of 52 and upper right portion of 8), the second leg portion configured to be attached to the second end of the lanyard; and a base portion (rear portion of 8; alternately bottom portion of 8, e.g. below 38 and 40) connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base portion collectively defining a closed-ended slot (32, 36) for receiving a stem portion of a device holder.  
With Respect to Claim 12  
The lanyard system according to claim 11, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (54 configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard.  
With Respect to Claim 13  
The lanyard system according to claim 12, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (54) configured to receive a second fastener -15- for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 15  
The lanyard system according to claim 11, wherein the lanyard attachment device further comprises a recess (noting recess formed by the rearwardly extending portion of 8, see e.g. FIG. 4; alternately only the bottom portion 36 of this recess) configured to accommodate a recessed mounting of a disk portion of the device holder (see e.g. FIG. 4).  
With Respect to Claim 16  
The lanyard system according to claim 15, wherein the recess (36) is circular in shape, and wherein at least one side portion (bottom side portion) of the recess is unbounded by a wall so as to facilitate a grasping and pulling of the disk portion of the device holder by a user (inasmuch as it is capable of this use as the disk portion extends downwardly out of the recess and could be grasped by a user and rotated and/or lifted upwardly).  
With Respect to Claim 19  
The lanyard system according to claim 11, wherein the lanyard attachment device is configured to couple a smartphone to the lanyard (inasmuch as it is capable of coupling a smartphone or any other device including an appropriate disk).  
With Respect to Claim 20  
.
Claims 1-3, 9-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,913,463 to Carr (Carr). Carr discloses:
With Respect to Claim 1  
A lanyard attachment device, comprising: a first leg portion (25 and adjacent portion of 3), the first leg portion configured to be attached to a first end of a lanyard (clearly capable of this use, via 13, see also 9); a second leg portion (27 and adjacent portion of 3), the second leg portion configured to be attached to a second end of the lanyard (via 13, noting 9); and a base portion (5, 7, and central portion of 3) connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base portion collectively defining a closed-ended slot (noting top of the wide and short slot formed by 15) for receiving a stem portion of a device holder (inasmuch as it is capable of this use with an appropriate stem portion of a device holder, e.g. a stem of a hook, clip or the like).  
With Respect to Claim 2   
The lanyard attachment device according to claim 1, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (13) configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard.  
With Respect to Claim 3  
The lanyard attachment device according to claim 2, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (13) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 9  
The lanyard attachment device according to claim 1, wherein the first leg portion, the second leg portion, and the base portion collectively form a Y-shaped body configuration (FIG. 2).  
With Respect to Claim 10  
The lanyard attachment device according to claim 1, further comprising a protruding finger tab portion (17) at a bottom end of the base portion so as to facilitate a grasping of the lanyard attachment device by a user when a handheld device is being removed from the lanyard attachment device (inasmuch as it is capable of this use).  
With Respect to Claim 11  
A lanyard system, comprising: a lanyard (9) having a first end and a second end; and a lanyard attachment device that includes: a first leg portion (25 and adjacent portions of 3), the first leg portion configured to be attached to the first end of the lanyard; a second leg portion (27 and adjacent portion of 3), the second leg portion configured to be attached to the second end of the lanyard; and a base portion (5, 7, and central portion of 3) connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base 
With Respect to Claim 12  
The lanyard system according to claim 11, wherein the first leg portion of the lanyard attachment device comprises a first fastener aperture (13) configured to receive a first fastener for attaching the first leg portion of the lanyard attachment device to the first end of the lanyard.  
With Respect to Claim 13  
The lanyard system according to claim 12, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture (13) configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 17  
The lanyard system according to claim 11, wherein the first leg portion, the second leg portion, and the base portion of the lanyard attachment device collectively form a Y-shaped body configuration (FIG. 2).  
With Respect to Claim 18  
The lanyard system according to claim 11, wherein the lanyard attachment device further comprises a protruding finger tab portion (17) at a bottom end of the base portion so as to facilitate a grasping of the lanyard attachment device by a user when a handheld device is being removed from the lanyard attachment device (inasmuch as it is capable of this use with an appropriate stem portion of a device holder, e.g. a stem of a hook, clip or the like).  
With Respect to Claim 19  
The lanyard system according to claim 11, wherein the lanyard attachment device is configured to couple a smartphone to the lanyard (it is Examiner’s position that it is capable of this use with an appropriately shaped smartphone and/or a smartphone in combination with an appropriate adapter, it is noted that cup holder adapters to hold smartphones are known in the art).  
With Respect to Claim 20  
The lanyard system according to claim 19, wherein the device holder comprises a hand grip holder for the smartphone, and wherein the closed-ended slot of the base portion of the lanyard attachment device is configured to receive the stem portion of the hand grip holder (it is Examiner’s position that the structure is capable of being used with a structure that can be considered a hand grip holder for a smartphone, e.g. a smartphone holder having a hand strap/grip and also a clip/hook structure or similar attachment device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Musgrave in view of Sharp. 
With Respect to Claim 11  
Musgrave discloses a lanyard system, comprising: a lanyard attachment device that includes: a first leg portion, the first leg portion configured to be attached to the first end of the lanyard; a second leg portion, the second leg portion configured to be attached to the second end of the lanyard; and a base portion connected to the first leg portion and the second leg portion, the first leg portion, the second leg portion, and the base portion collectively defining a closed-ended slot for receiving a stem portion of a device holder (see the rejection of claim 1 above for details); but does not disclose a lanyard having a first end and a second end.
	However, Sharp discloses forming a similar user worn attachment device for securing an object having a stud, and attaching it to the user using a lanyard having a first end and a second end extending into apertures in right and left sides of the device, similar to the openings/apertures used to attach the Musgrave device to the belt clip.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sharp, to add a lanyard as taught by Sharp to the Musgrave structure, in order to allow a user to wear the attachment device around their neck as an additional wearing mode and/or to accommodate users who do not have a belt or appropriate location to attach a belt clip, and/or as a mere substitution of one art known attachment means for another (i.e. it would be obvious to either add an additional lanyard or alternately to replace the belt clip and ring with a lanyard).
  With Respect to Claim 12  

With Respect to Claim 13  
The lanyard system according to claim 12, wherein the second leg portion of the lanyard attachment device comprises a second fastener aperture configured to receive a second fastener for attaching the second leg portion of the lanyard attachment device to the second end of the lanyard.  
With Respect to Claim 17  
The lanyard system according to claim 11, wherein the first leg portion, the second leg portion, and the base portion of the lanyard attachment device collectively form a Y-shaped body configuration (see e.g. FIG. 8 or 19, it is Examiner’s position that it is Y-shaped as it is substantially symmetrical with a lower extending portion and a pair of upwardly extending portions outwardly angled from each other, and so the shape is a Y-shape to the extent claimed).  
With Respect to Claim 19  
The lanyard system according to claim 11, wherein the lanyard attachment device is configured to couple a smartphone to the lanyard (clearly capable of this use, see e.g. FIG. 7).  
With Respect to Claim 20  
The lanyard system according to claim 19, wherein the device holder comprises a hand grip holder for the smartphone, and wherein the closed-ended slot of the base portion of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp as applied to claim 2 above, and further in view of U.S. Patent Publication #2014/0090209 to Smith (Smith).
With Respect to Claim 4  
The lanyard attachment device according to claim 2, but does not disclose wherein at least one side of the first fastener aperture comprises a counterbore for accommodating a recessed mounting of the first fastener.  
	However, Smith discloses forming a similar lanyard/strap attached electronic device holder including a first leg portion having a first fastener aperture (103-104) for receiving a first fastener (132) and comprising a counterbore (noting shelf feature 111) for accommodating a recessed mounting of the first fastener.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Smith, to replace the clip attachment of Sharp with a stud and keyhole slot as taught by Smith, in order to allow for faster and simpler attachment and detachment of the lanyard and/or as a mere substitution of one art known lanyard fastening structure for another.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Smith as applied to claim 4 or 12 above, and further in view of Musgrave.
With Respect to Claim 5  
The lanyard attachment device according to claim 4, but does not disclose wherein the counterbore comprises a serrated bottom surface for preventing a loosening of the first fastener.  

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Musgrave, to add serrations to the bottom surface of the fastener apertures of the combination, in order to allow for ratcheting motion to allow for some but not excessive movement of the fasteners/lanyard, and/or as a mere selection of an art appropriate ratcheting mechanism to user or an art appropriate form of ratcheting groove structure or at most a mere change in shape (i.e. serrations are a type of groove structure and the details of the type of groove to use are a matter of obvious design choice) which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 14  
The lanyard system according to claim 12, wherein at least one side of the first fastener aperture comprises a counterbore for accommodating a recessed mounting of the first fastener, the counterbore comprising a serrated bottom surface for preventing a loosening of the first fastener (see the rejection of claims 4-5 above for details).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734